FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 BRYANT KEITH WILLIAMS,                     No. 11-57255
              Petitioner-Appellant,
                                              D.C. No.
                   v.                      2:10-cv-04053-
                                               AG-OP
 GARY SWARTHOUT, Warden,
            Respondent-Appellee.               ORDER


                   Filed August 18, 2015

       Before: Stephen Reinhardt, John T. Noonan,
          and Mary H. Murguia, Circuit Judges.


                         ORDER

     The opinion filed on October 23, 2014, and appearing at
771 F.3d 501, is withdrawn. The superseding memorandum
will be filed concurrently with this order. The parties may
file additional petitions for rehearing or rehearing en banc.